       3:20-cv-03032-SLD # 9   Page 1 of 6                                      E-FILED
                                                    Thursday, 23 April, 2020 12:00:47 PM
                                                           Clerk, U.S. District Court, ILCD

                  UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS

Jerrell Harris,                              )
                                             )
                       Plaintiff,            )
                                             )
v.                                           )   20-3032
                                             )
Watson, et al.                               )
                                             )
                       Defendants.           )
                                             )
                                             )

                         Merit Review Order

      The plaintiff, proceeding pro se, and currently incarcerated at
Joliet Treatment Center, was granted leave to proceed in forma
pauperis. The case is now before the court for a merit review of
plaintiff’s claims. The court is required by 28 U.S.C. § 1915A to
“screen” the plaintiff’s complaint, and through such process to
identify and dismiss any legally insufficient claim, or the entire
action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).
       3:20-cv-03032-SLD # 9   Page 2 of 6




      Plaintiff alleges that he was issued a disciplinary ticket and
sent to segregation because he filed a Prison Rape Elimination Act
(PREA) complaint against Defendant Zeigar for a patdown where
Defendant Zeigar allegedly touched and brushed Plaintiff’s buttocks
and crotch, respectively. Plaintiff alleges that Defendant Watson
told him that he would not have been sent to segregation if he had
not filed the PREA complaint. Plaintiff alleges that Defendant Zeigar
later harassed him by blowing kisses and making obscene gestures.

      Plaintiff alleges that over the next several weeks, Defendants
Day, Gasko, Swick, McCallister, Kimbel, Hall, Vanverlo, and Cook
either interfered with his medical/mental health treatment or
permitted him to have items Plaintiff later used to inflict self harm,
and that Defendants Brainey and Rigma left him in a feces-covered
cell for several days.

     Plaintiff alleges that Defendant Fishel yanked his handcuffs
and tried to break his wrist while Defendants Watson and Hill
watched and did nothing, that Defendant Davis digitally penetrated
his anus and then wrote a false report to cover it up, that
Defendants Rowland and Sheflair tightened a cord around
Plaintiff’s neck following one of Plaintiff’s suicide attempts, that
Defendant Fundel kicked him for no reason, and that Defendant
Lindsey used an excessive amount of chemical spray against him.

     Plaintiff states the following claims: an Eighth Amendment
claim against Defendant Zeigar for the allegedly impermissible strip
search and harassment; an Eighth Amendment claim against
Defendants Day, Gasko, Swick, McCallister, Kimbel, Hall, Vanverlo,
and Cook for deliberate indifference to serious medical and mental
health needs; Eighth Amendment claims against Defendants Fishel,
Lindsey, Davis, Sheflair, Rowland, and Fundel for excessive force;
an Eighth Amendment claim for failure to intervene against
Defendants Watson and Hill; an Eighth Amendment claim against
Defendants Rigma and Brainey for inhumane conditions of
confinement; and a First Amendment retaliation claim against
Defendant Watson. Plaintiff does not state a claim against any other
defendant not mentioned above.
      3:20-cv-03032-SLD # 9   Page 3 of 6




It is therefore ordered:

     1.   Pursuant to its merit review of the Complaint under 28
          U.S.C. § 1915A, the court finds that the plaintiff states
          Eighth Amendment claims against Defendants Zeigar,
          Day, Gasko, Swick, McCallister, Kimbel, Hall, Vanverlo,
          Cook, Fishel, Lindsey, Davis, Sheflair, Rowland, Fundel,
          Watson, Hill, Rigma, and Brainey as indicated above, and
          a First Amendment retaliation claim against Defendant
          Watson. Any additional claims shall not be included in
          the case, except at the court’s discretion on motion by a
          party for good cause shown or pursuant to Federal Rule
          of Civil Procedure 15.

     2.   This case is now in the process of service. The plaintiff is
          advised to wait until counsel has appeared for the
          defendants before filing any motions, in order to give the
          defendants notice and an opportunity to respond to
          those motions. Motions filed before defendants' counsel
          has filed an appearance will generally be denied as
          premature. The plaintiff need not submit any evidence to
          the court at this time, unless otherwise directed by the
          court.

     3.   The court will attempt service on the defendants by
          mailing each defendant a waiver of service. The
          defendants have 60 days from the date the waiver is sent
          to file an answer. If the defendants have not filed
          answers or appeared through counsel within 90 days of
          the entry of this order, the plaintiff may file a motion
          requesting the status of service. After the defendants
          have been served, the court will enter an order setting
          discovery and dispositive motion deadlines.

     4.   With respect to a defendant who no longer works at the
          address provided by the plaintiff, the entity for whom
 3:20-cv-03032-SLD # 9   Page 4 of 6




     that defendant worked while at that address shall
     provide to the clerk said defendant's current work
     address, or, if not known, said defendant's forwarding
     address. This information shall be used only for
     effectuating service. Documentation of forwarding
     addresses shall be retained only by the clerk and shall
     not be maintained in the public docket nor disclosed by
     the clerk.

5.   The defendants shall file an answer within 60 days of the
     date the waiver is sent by the clerk. A motion to dismiss
     is not an answer. The answer should include all defenses
     appropriate under the Federal Rules. The answer and
     subsequent pleadings shall be to the issues and claims
     stated in this opinion. In general, an answer sets forth
     the defendants' positions. The court does not rule on the
     merits of those positions unless and until a motion is
     filed by the defendants. Therefore, no response to the
     answer is necessary or will be considered.

6.   This district uses electronic filing, which means that,
     after defense counsel has filed an appearance, defense
     counsel will automatically receive electronic notice of any
     motion or other paper filed by the plaintiff with the clerk.
     The plaintiff does not need to mail to defense counsel
     copies of motions and other papers that the plaintiff has
     filed with the clerk. However, this does not apply to
     discovery requests and responses. Discovery requests
     and responses are not filed with the clerk. The plaintiff
     must mail his discovery requests and responses directly
     to defendants' counsel. Discovery requests or responses
     sent to the clerk will be returned unfiled, unless they are
     attached to and the subject of a motion to compel.
     Discovery does not begin until defense counsel has filed
     an appearance and the court has entered a scheduling
     order, which will explain the discovery process in more
     detail.
 3:20-cv-03032-SLD # 9   Page 5 of 6




7.    Counsel for the defendants is hereby granted leave to
      depose the plaintiff at his place of confinement. Counsel
      for the defendants shall arrange the time for the
      deposition.

8.    The plaintiff shall immediately notify the court, in
      writing, of any change in his mailing address and
      telephone number. The plaintiff's failure to notify the
      court of a change in mailing address or phone number
      will result in dismissal of this lawsuit, with prejudice.

9.    If a defendant fails to sign and return a waiver of service
      to the clerk within 30 days after the waiver is sent, the
      court will take appropriate steps to effect formal service
      through the U.S. Marshals service on that defendant and
      will require that defendant to pay the full costs of formal
      service pursuant to Federal Rule of Civil Procedure
      4(d)(2).

10.   The clerk is directed to enter the standard qualified
      protective order pursuant to the Health Insurance
      Portability and Accountability Act.

11.   The clerk is directed to terminate Defendants Snider,
      Connlly, Durell, Genebacter, Givens, Myers, Ham,
      Weggnar, Dannoholl, Barfield, and Mountain.

12.   The clerk is directed to attempt service on Defendants
      Zeigar, Day, Gasko, Swick, McCallister, Kimbel, Hall,
      Vanverlo, Cook, Fishel, Lindsey, Davis, Sheflair,
      Rowland, Fundel, Watson, Hill, Rigma, and Brainey
      pursuant to the standard procedures.
3:20-cv-03032-SLD # 9   Page 6 of 6




         Entered this 23rd day of April, 2020.




         s/ Harold A. Baker
     ___________________________________________
                 HAROLD A. BAKER
         UNITED STATES DISTRICT JUDGE
